Citation Nr: 0408138	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  00-00-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active honorable service from June 1964 to 
June 1968.  Subsequently service until March 1969 has been 
found by VA to be dishonorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, that denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and to dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318.  The appellant is the surviving spouse of the veteran 
and she perfected a timely appeal of these determinations to 
the Board.

The appeal of the RO's denial of the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a January 18, 1996, decision, the Board increased the 
evaluation of the veteran's post-traumatic stress disorder 
(PTSD), his sole service-connected disability, to 100 
percent; in a February 1996 rating decision implementing the 
Board's determination, the RO assigned June 25,1990, the 
effective date of service connection for this condition, as 
the effective date of the 100 percent schedular rating.

3.  The veteran died on July [redacted], 1997.

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).  The Court, however, recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases such as this one in which the law, rather 
than the evidence, is dispositive.  See Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Background and Analysis

In pertinent part, section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits that could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for CUE in the adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending, the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (2002), 
effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit, after reviewing its holding 
in NOVA I, acknowledged that VA had determined that the two 
statutes at issue should be interpreted the same way and had 
amended §38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, i.e., 
"hypothetical entitlement" claims.  

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  As such, the only 
possible remaining ways of prevailing on this claim are:  (1) 
by meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
however, the Court held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
and will apply unless Congress provides otherwise or permits 
the Secretary to do otherwise.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim, the Board should first determine whether the revised 
version is more favorable to the appellant.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  In this case, the old version of 
38 C.F.R. § 3.22, as interpreted to allow for consideration 
of hypothetical entitlement, is clearly more favorable to the 
appellant.  

In an August 2003 letter, the Board notified the appellant of 
VA's amendment to 38 C.F.R. § 3.22 and requested that she 
respond by either submitting additional evidence or argument 
within 60 days or by indicating that she preferred for the 
Board to adjudicate her claim based on the current record.  
In a September 2003 statement that was filed at the Board the 
following month, the appellant replied that she wanted VA to 
consider her claim under the version of the law that was more 
favorable to her claim.

Although the RO has not specifically considered this 
regulation, in light of Karnas, the Board will adjudicate 
this claim under the former regulation, which is more 
favorable to her claim.  In any event, as noted above, the 
Board provided the appellant with the text of the revised 
regulation and afforded her a period of sixty days during 
which to submit evidence or argument.  In this regard, the 
Board points out that 38 C.F.R. § 19.9(b)(2) provides that 
the Board has the authority to consider appeals in light of 
laws, including but not limited to statutes, regulations and 
court decisions, that were not previously considered by the 
agency of original jurisdiction.  The Board notes that the 
validity of this regulation was recently challenged, but that 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
specifically upheld the regulation.  Id. at 1349.  However, 
because the Board will adjudicate the claim under the former, 
more favorable regulation, the appellant is not prejudiced.  
See Bernard v. Brown, 4 Vet. App. at 394.

In this case, the crucial fact, which is not at issue, is 
that on June 25,1990, the veteran filed a claim of service 
connection for PTSD.  In addition, during his lifetime, 
service connection was established for only this one 
condition, which was evaluated as 100 percent disabling, 
effective the date of service connection, i.e., June 25, 
1990.  Further, service connection was denied for various 
other conditions.  Accordingly, because service connection 
was not established for any condition other than PTSD during 
the veteran's lifetime, since the veteran had no claims of 
service connection pending at the time of his death, and 
because the appellant does not contend that either the RO or 
the Board's determinations denying service connection were 
clearly and unmistakably erroneous, it is necessarily follows 
that he was not in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  As such, as a matter of 
law, the appellant's DIC claim must be denied.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. at 132; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

Also before the Board is the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
For the reasons set forth below, this claim must be remanded 
for further development and adjudication.

As a preliminary matter, the Board reiterates that while this 
appeal was pending, there was a significant change in the law 
when, on November 9, 2000, the President signed into law the 
VCAA.  The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. 
§ 3.159(c) (2003).  This is significant because here, in an 
April 2000 rating decision that was issued to the appellant 
as part of the April 2000 SOC, the RO confirmed and continued 
the denial of this claim on the basis that it was not well 
grounded, and VA has not fully investigated the appellant's 
theories of entitlement.  As discussed above, this 
liberalizing law is applicable to this appeal because it is 
currently pending before the Department.  Bernklau.  

This Act and its implementing regulations include 
notification provisions.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  As 
such, a VCAA letter must specifically:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, to date, neither the appellant nor her 
representative was issued any sort of notification of the 
VCAA and the effect it had on this claim.  The Board points 
out that the claims folder was received at the Board in May 
2002, more than one and one-half years after the VCAA was 
enacted.  The Board finds that the RO should inform the 
appellant and her representative of the VCAA and its 
notification provisions.  Accordingly, this case must be 
remanded.

The Certificate of Death shows that the veteran died on July 
[redacted], 1997.  The cause of death, as shown on the Certificate of 
Death, was rhabdomyolysis, due to or as a consequence of 
seizure disorder.  An autopsy was not performed.

The appellant asserts numerous arguments in support of this 
claim of service connection for the cause of the veteran's 
death, which the Board will address individually.

The appellant and her representative emphasize that the 
veteran was repeatedly assessed as suffering from substance 
abuse, and particularly, intravenous drug abuse.  As such, in 
June 2002 written argument, the appellant's representative 
maintained that VA must consider whether, in light of the 
decision of the Federal Circuit's in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), which held that VA compensation 
benefits are available for alcohol or drug-related disability 
that arises secondarily from a service-connected disorder, 
here PTSD, whether he suffered from this condition due to or 
as a result of that service-connected psychiatric disability.  
See Id. at 1370.  

With regard to this point, Disabled American Veterans points 
out that there is medical evidence indicating a relationship 
between the veteran's respiratory disability and his alcohol 
and drug abuse.  In this regard, the Board notes that in a 
May 1992 VA outpatient treatment entry, a VA physician 
indicated that he agreed with the diagnosis of another VA 
examiner that the veteran's bullous emphysema might be 
related to his intravenous drug abuse; the claims folder 
shows that the veteran suffered from severe emphysema, and 
the appellant reports the veteran required administered 
oxygen to assist in breathing.  Further, in an April 1997 
report, Dr. Robert M. Koloff, a private pulmonary specialist, 
opined that there was a possible relationship between the 
veteran's drug use and his development of COPD (chronic 
obstructive pulmonary disease).

With respect to this argument, the appellant essentially 
claims that due to the severity of his PTSD, the veteran 
suffered from substance abuse, including intravenous drug 
abuse, which caused or aggravated his respiratory disability, 
which in turn contributed substantially and materially to 
cause the veteran's death.

The Board also observes that with respect to the appellant's 
Allen v. Principi argument, according to the Cecil Textbook 
of Medicine (18th ed. 1988), acute rhabdomyolysis can be 
related to intravenous drug abuse.  Id at page 57.  Further, 
this treatise indicates that individuals can also develop 
seizure disorders secondary to substance abuse.  Id. at pages 
54-56.  This is significant because, as noted above, the 
Certificate of Death reflects that veteran died of 
rhabdomyolysis, due to or as a consequence of seizure 
disorder.

Thus, a crucial issue in this case concerns whether the 
veteran's documented substance abuse, and particularly his 
intravenous drug abuse, was related to his service-connected 
PTSD.  In this regard, the Board notes it is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound by on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, where, 
as here, a case presents unresolved medical questions because 
the medical evidence of record is insufficient because it 
does not address this question, it is incumbent on the Board 
to supplement the record prior to issuing a decision.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. at 175.  

With respect to the veteran's respiratory problems and the 
issue of whether they contributed substantially or materially 
to cause death, the Board notes that the appellant 
alternatively asserts that his emphysema and COPD were 
related to in-service tobacco use.  In this regard, the Board 
observes that in February 1993, VA's General Counsel held 
that direct service connection may be established if the 
evidence shows injury or disability resulting from tobacco 
use during service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(1993).  In addition, service connection may be granted for 
disability due to tobacco use if the evidence shows that the 
veteran incurred a nicotine dependence in service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  

The Board observes that recently enacted legislation 
prohibits service connection of a disability on the basis 
that it resulted from disease attributable to the use of 
tobacco products by a veteran during his or her service.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003).  The 
statute and its implementing regulation, however, apply only 
to claims filed after June 9, 1998; the appellant filed this 
claim in August 1997.  In this regard, the Board reiterates 
that where, as here the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas.  Because 
the appellant's claim was filed in August 1997, VA must 
consider the law as it existed prior to June 9, 1998.

As such, on remand, VA must determine whether it was at least 
as likely as not that the veteran suffered from nicotine 
dependence that was related to his period of service.  If so, 
VA must consider whether it was at least as likely as not 
that the veteran's emphysema and/or COPD was related to 
smoking during his period of active duty.  Further, VA must 
address whether, if the evidence shows that he suffered from 
nicotine dependence that was related to service or to his 
service-connected PTSD, whether it was at least as likely as 
not that the veteran's respiratory disabilities were 
secondary to that condition.  See also VAOPGCPREC   6-2003 
(Oct. 28, 2003).

In light of the foregoing, the Board agrees with the 
appellant's representative's assertion in its June 2002 
written that further medical opinions are necessary before 
the Board can decide the merits of the appellant's appeal, 
which must specifically include determining whether the 
veteran's alcohol and drug abuse disorders, including 
intravenous drug abuse, were related to his PTSD, and if so, 
identifying all conditions that might be related to those 
substance abuse disorders.

The Board also observes that the appellant maintains that the 
veteran's respiratory conditions were related to 
environmental toxins that he was exposed during his period of 
active duty, and specifically to herbicides and aviation 
fuels and other chemicals while serving in Vietnam.  As such, 
on remand, a VA examiner should comment on the likelihood 
that such exposure led to the veteran's development of 
emphysema and/or COPD.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant and 
her representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  The letter should also request 
that the appellant provide any evidence 
in his possession that pertains to the 
claim.  In doing so, the RO must 
specifically request that the appellant 
provide a history of the veteran's 
nicotine dependence, which must address 
whether he used a nicotine product such 
as cigarettes, before military service, 
the approximate date on which he first 
started using a nicotine product such as 
cigarettes, how many packs of cigarettes 
he smoked a year (or how often he used 
another nicotine product), for how many 
years after military service did the 
veteran continue to use a nicotine 
product, whether the veteran stopped 
using a nicotine product subsequent to 
service, and, if so, the approximate date 
or dates on which he stopped and the 
length of time he stopped if he ceased 
and restarted using a nicotine product on 
more than one occasion post-service.

2.  The RO should contact the appellant 
and request that she identify any records 
of VA and non-VA health care providers, 
other than those already associated with 
the claims folder, who treated the 
veteran for any psychiatric disability, 
to specifically include PTSD, a substance 
abuse condition, or nicotine dependence; 
any respiratory disability; or for a 
seizure disorder.  The aid of the 
appellant in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.  

3.  Thereafter, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  Following his or her 
careful review of the claims folder, and 
particularly the evidence and issues 
discussed above in this remand, the 
examiner must address the following 
questions:

(i).  Did the veteran suffer from any 
substance abuse condition, including 
alcohol dependence and intravenous drug 
abuse, that was caused or aggravated by 
his service-connected PTSD;

(ii).  If the answer to (i) is positive, 
the examiner must state whether, due to 
his substance abuse, it was at least as 
likely as not that the veteran developed 
a respiratory condition, to specifically 
include emphysema and/or COPD.  In 
responding to this question, the examiner 
must discuss the opinions offered by the 
VA examiner in a May 1992 VA outpatient 
treatment entry, which reflects that he 
or she indicated that he or she agreed 
with the diagnosis of another VA examiner 
that the veteran's bullous emphysema 
might be related to his intravenous drug 
abuse, as well as the statement of Dr. 
Robert M. Koloff, a private pulmonary 
specialist, who opined in an April 1997 
report that there was a possible 
relationship between the veteran's drug 
use and his development of COPD.

(iii).  If the answer to (i) is positive, 
the examiner must also indicate whether, 
due to his alcohol and drug abuse, it was 
at least as likely as not that the 
veteran developed acute rhabdomyolysis, 
and if so, that led to the veteran's 
death from rhabdomyolysis.  In addressing 
this inquiry, the examiner should discuss 
medical facts and principles, to 
specifically include those contained in 
the Cecil Textbook of Medicine.

(iv).  If the answer to (i) is positive, 
the examiner must also indicate whether, 
due to his substance abuse, it was at 
least as likely as not the veteran's 
seizure disorder was caused or aggravated 
by his substance abuse.  

(v).  The examiner should also offer an 
opinion as to whether it was at least as 
likely as not that the veteran suffered 
from nicotine dependence that was related 
to his period of service.  In addition, 
the examiner opine whether it was as 
likely as not that the veteran's 
emphysema and/or COPD was related to 
smoking during his period of active duty.  
Further, if the examiner concludes that 
the veteran suffered from nicotine 
dependence that was related to his period 
of service, that examiner should offer an 
opinion regarding whether it is at least 
as likely as not that the veteran's 
emphysema and/or COPD was secondary to 
that condition.  

(vi).  In addition, the examiner should 
comment as to whether it was at least as 
likely as not that the veteran developed 
a respiratory disability secondary to his 
in-service exposure to environmental 
toxins, including herbicides, aviation 
fuels and other chemicals.

(vii).  Thereafter, if the examiner 
concludes that it was either at least as 
likely as not that the veteran had either 
a respiratory condition that was related 
to his substance abuse, in-service 
tobacco use or nicotine dependence, or to 
environmental toxins, he or she should 
indicate whether that condition 
contributed substantially or materially 
to cause the veteran's death.

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
appellant's claim in light of all 
pertinent evidence and legal authority.

5.  The appellant and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



